EX-28.h.1.b GPS FUNDS II THIRD AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS THIRD AMENDMENT dated as ofDecember 31, 2015, to the Fund Administration Servicing Agreement dated as of March 31, 2011, as amended September 1, 2012 and March 6, 2014 (the “Agreement”), is entered into by and between GPS FUNDS II, a Delaware statutory trust (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the GuidePath Managed Futures Strategy Fund and to amend the list of funds of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS II U.S. BANCORP FUND SERVICES, LLC By: By: /s/ Michael R. McVoy Name: Name: Michael R. McVoy Title: Title:Executive Vice President Amended Exhibit A to the Fund Administration Servicing Agreement GPS Funds II Separate Series of GPS Funds II Name of SeriesDate Added GuidePath Growth Allocation Fund GuidePath Conservative Allocation Fund GuidePath Tactical Allocation Fund GuidePath Absolute Return Allocation Fund GuideMark Opportunistic Fixed Income Fund GuidePath Multi-Asset Income Allocation Fund GuidePath Flexible Income Allocation Fund GuidePath Managed Futures Strategy Fund
